                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 JUAN ERNESTO MEDINA ORTIZ, individually :                          DATE FILED: 12/12/2019
 and on behalf of others similarly situated,                    :
                                                                :
                                              Plaintiff,        :
                                                                :   19-CV-5405 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
                                                                :
 157 MATANZA DELI GROCERY INC., d/b/a                           :
 157 Matanza Deli Grocery; LUIS MELO; JOSE :
 MIGUEL ORTIZ; JUAN CARLOS ORTIZ,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 30, 2019, counsel for the parties submitted a proposed settlement

agreement, see Dkt. 28, for the Court’s approval pursuant to Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015);

        WHEREAS on November 15, 2019, the Court did not approve the settlement agreement

due to its drafting errors and non-disparagement/non-publicity provisions, but otherwise found

that the settlement agreement was fair and reasonable, and ordered counsel to submit a revised

settlement agreement consistent with the Court’s order, see Dkt. 29; and

        WHEREAS on December 11, 2019, counsel submitted a revised settlement agreement

that cured the defects identified by the Court in its order dated November 15, see Dkt. 32-1;




                                                   Page 1 of 2
       IT IS HEREBY ORDERED that the parties’ revised settlement agreement is approved,

Dkt. 31-1, as fair and reasonable. The Clerk of Court is respectfully directed to terminate all

open motions and close this case.

SO ORDERED.

                                                     _________________________________
Date: December 12, 2019                                    VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                            Page 2 of 2
